People v Jackson (2018 NY Slip Op 05691)





People v Jackson


2018 NY Slip Op 05691


Decided on August 8, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
SHERI S. ROMAN
JEFFREY A. COHEN
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2017-01603
 (Ind. No. 79/15)

[*1]The People of the State of New York, respondent,
vJamal Jackson, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from an amended sentence of the County Court, Dutchess County (Edward T. McLoughlin, J.), imposed January 25, 2017, revoking a sentence of probation previously imposed by the same court (Craig Stephen Brown, J.), upon a finding that he violated conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous convictions of criminal sale of a controlled substance in the third degree (two counts), on the ground that the amended sentence was excessive.
ORDERED that the amended sentence is affirmed.
The amended sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
SCHEINKMAN, P.J., ROMAN, COHEN, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court